IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 5 EM 2021
                                           :
                    Respondent             :
                                           :
                                           :
              v.                           :
                                           :
                                           :
BILLY T. GATEWOOD,                         :
                                           :
                    Petitioner             :


                                   ORDER



PER CURIAM

      AND NOW, this 19th day of March, 2021, the “Emergency Application for

Extraordinary Relief” is DENIED.